            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
 8                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
 9

10   G & G CLOSED CIRCUIT EVENTS, LLC,
                                                         No. C19-665-RSM
11                            Plaintiff,
                                                         ORDER GRANTING PLAINTIFF’S
12                                                       MOTION FOR DEFAULT
            v.
                                                         JUDGMENT
13
     FIDEL ANTONIO MONTOYA, an individual,
14   a/k/a Fidel Montoya Gomez, d/b/a El Salvador
     Pupuseria Tita’s, and the marital community of
15   Fidel Antonio Montoya and Sonia Y. Gomez,
16                            Defendants.
17

18
                                           I.   INTRODUCTION
19

20          This matter comes before the Court on Plaintiff G & G Closed Circuit Events, LLC (G &

21   G)’s Motion for Default Judgment against Defendant Fidel Antonio Montoya, doing business as

22   El Salvador Pupuseria Tita’s, and the marital community of Fidel Antonio Montoya. Dkt. #12.
23
     On August 8, 2019, the Court granted Plaintiff’s Motion for Default against Fidel Antonio
24
     Montoya for failure to file an answer or otherwise plead in defense of this action. Dkt. #10.
25
     Plaintiff now requests statutory damages of $7,500, enhanced statutory damages of $30,000, and
26

27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 1
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 2 of 10




     $2,200 for trespass to chattel. Having reviewed Plaintiff’s Motion, the supporting documents,
 1

 2   and the remainder of the record, the Court finds adequate bases for the entry of default judgment

 3   and an award of $7,500 in damages.
 4                                         II.     BACKGROUND
 5
            The Court accepts the following well-pleaded allegations of G & G’s Complaint as
 6
     established fact. See LHF Prods., Inc. v. Holmes, 2018 WL 3742189, at *2 (W.D. Wash. Aug.
 7
     7, 2018) (citing TeleVideo Sys., Inc. v. Heidenthal, 826 F.2d 915, 917-18 (9th Cir. 1987)).
 8

 9          This case involves the prohibited broadcast of Saul Alvarez v. Julio Cesar Chavez, Jr.

10   Championship Fight Program (“the Program”), telecast nationwide on May 6, 2017. G & G is

11   an international, closed-circuit distributor of sports and entertainment programming that
12   purchased the domestic commercial exhibition rights to broadcast the Program, which included
13
     the main event as well as undercard bouts and fight commentary. Dkt. #1 (“Complaint”) at ¶ 16.
14
            Pursuant to the contract that granted G & G distribution rights to the Program, G & G
15
     sub-licensed the rights to commercial establishments, in exchange for a licensing fee, so that they
16

17   may publicly exhibit the Program at their establishment. Id. at ¶ 17. To prevent unauthorized

18   interception of the Program, G & G encrypted their programming by coding or scrambling the

19   interstate satellite transmission of the Program.       Dkt. #14 at ¶ 9.      Once a commercial
20
     establishment paid to receive the Program, it received electronic decoding equipment and satellite
21
     coordinates to receive the signal, or its cable or satellite provider were notified to unscramble the
22
     reception of the Program for that establishment.
23
            As part of its efforts to deter piracy, G & G retained investigators to identify any
24

25   establishment that unlawfully accessed and aired the program. Dkt. #14 at ¶ 6. On May 6, 2017,

26   investigator Kenneth Kemppainen observed the unlawful exhibition of the Program at El
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 2
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 3 of 10




     Salvador Pupuseria Tita’s at 26026 Pacific Highway South, Kent, WA. Dkt. #13 at 8. The
 1

 2   investigator specifically reported seeing the main event between the fighters Saul “Canelo”

 3   Alvarez vs. Julio Cesar Chavez. Jr.. Id. He paid no cover charge to enter the establishment. Id.
 4   The commercial fee for an establishment the size of this establishment was $2,200.00. Dkt. #14
 5
     at ¶ 8. El Salvador Pupuseria Tita’s did not pay this fee. Id. at ¶ 7. G & G claims it held exclusive
 6
     distribution rights, and thus no other company could have granted authorization to broadcast the
 7
     program. Because discovery never occurred in this case, Plaintiff could not determine whether
 8

 9   Defendant pirated a satellite transmission or a cable transmission of the Program.

10          On May 3, 2019, G & G filed the instant case, alleging violations of 47 U.S.C. § 605, et

11   seq., 47 U.S.C. § 553, et seq., and trespass of chattel. See Dkt. #1. G & G’s proof of service
12   states that a process server personally served Fidel Antonio Montoya at his home address on May
13
     13, 2019. Dkt. #6.
14

15                                           III.    DISCUSSION

16      A. Legal Standard and Jurisdiction
17          The Court has authority to enter a default judgment against Mr. Montoya based on the
18
     Clerk’s entry of default, Dkt. #10, and pursuant to Federal Rule of Civil Procedure 55 and Local
19
     Civil Rule 55. The Court has subject matter jurisdiction over G & G’s claims under the Federal
20
     Communications Act of 1934 pursuant to 47 U.S.C. § 605 and 28 U.S.C. §§ 1331. It also has
21

22   personal jurisdiction over Mr. Montoya, a Washington resident. The Court has also been

23   provided sufficient evidence to determine liability and the amount of damages claimed herein, as

24   required by Fed. R. Civ. P. 55(b)(2). Eitel v. McCool, 782 F.2d 1470, 1471–72 (9th Cir. 1986).
25          Once the Court determines Mr. Montoya’s liability, it must decide whether to exercise its
26
     discretion to enter a default judgment. In deciding whether to enter a default judgment, a court
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 3
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 4 of 10




     may consider seven factors set forth in Eitel: (1) the possibility of prejudice to the plaintiff, (2)
 1

 2   the merits of plaintiff’s substantive claim, (3) the sufficiency of the complaint, (4) the sum of

 3   money at stake in the action; (5) the possibility of a dispute concerning material facts; (6) whether
 4   the default was due to excusable neglect, and (7) the strong policy underlying the Federal Rules
 5
     of Civil Procedure favoring decisions on the merits. Id.
 6
        B. Liability
 7
            The Court finds that G & G has sufficiently established Mr. Montoya’s liability in this
 8

 9   case. Section 605 provides that “[n]o person not being authorized by the sender shall intercept

10   any radio communication and divulge or publish . . . such intercepted communication to any

11   person.”   47 U.S.C. § 605(a). The Ninth Circuit applies Section 605 to communications
12   transmitted by satellite. See DirecTV, Inc. v. Webb, 545 F.3d 837, 844 (9th Cir. 2008) (“[I]t is
13
     clear from the case law since the 1984 amendments [to the Federal Communications Act of 1934]
14
     that the ‘communications’ protected by § 605(a) include satellite television signals.”).
15
            G & G initially brought this action under both 47 U.S.C. § 605 and 47 U.S.C. § 553 of
16

17   the Federal Communications Act. Section 605 generally applies to interception of satellite

18   transmissions while Section 553 generally applies to interception of cable network transmissions.

19   See J & J Sports Prods., Inc. v. Frei, No. C12-0127-BLW, 2013 WL 3190685, at *2 (D. Idaho
20
     June 21, 2013) (“To oversimplify, § 553 deals with theft of cable television communications,
21
     while § 605 deals with theft of satellite television communications.”). While the Ninth Circuit
22
     has not specifically addressed whether a plaintiff may recover under both sections for a single
23
     act of piracy, this Court has previously concluded that a plaintiff may only recover under one.
24

25   See, e.g., J & J Sports Prods., Inc. v. Lone Star Cafe & Pub, No. C12-0764-RSL, 2013 WL

26   587662, at *1 (W.D. Wash. Feb. 14, 2013). Section 553 sets a lower limit on statutory damages,
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 4
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 5 of 10




     permitting a minimum recovery of $250 and maximum of $10,000, or up to $50,000 for willful
 1

 2   violations. Section 605 permits a minimum recovery of $1,000 and maximum of $10,000, or up

 3   to $100,000 for willful violations. Compare 47 U.S.C. § 553(c)(3)(A)-(B) with 47 U.S.C. §
 4   605(e)(3)(C)(i)-(ii).
 5
             Without knowing whether the violation occurred via satellite or cable, G & G has elected
 6
     to abandon its claims under Section 553 and pursue damages under Section 605. Dkt. #12 at 6.
 7
     To establish a Section 605 violation, a plaintiff must show that it has a proprietary interest in the
 8

 9   Program and that the defendant unlawfully intercepted, received, published, divulged, displayed,

10   and/or exhibited the Program without plaintiff’s authorization. See 47 U.S.C. § 605(a). G & G

11   has properly alleged the elements of a Section 605 violation: (1) G & G held exclusive nationwide
12   commercial distribution rights to the Program, Dkt. #1 at ¶ 16; and (2) Mr. Montoya unlawfully
13
     intercepted, received, published, divulged, and/or exhibited the Program at the time of its
14
     transmission at his commercial establishment, id. at ¶¶ 9 and 19.
15
             G & G acknowledges that without discovery, it cannot provide evidence regarding the
16

17   format in which Mr. Montoya intercepted or received the Program, i.e. satellite versus cable

18   transmission. Because G & G has abandoned its Section 553 claims and only requests default

19   judgment and damages under Section 605 rather than both Sections 605 and 553, the Court will
20
     only consider default judgment and award damages under Section 605. G&G “requests an award
21
     of $7,500 in compensatory damages because the loss of Plaintiff’s licensing fee fails to
22
     compensate Plaintiff adequately, and Plaintiff requests an award of $30,000 in enhanced damages
23
     to deter piracy generally and because of the seriousness of Defendant’s conduct in relation to
24

25   other instances where similar awards have been given.” Dkt. #12 at 16.

26

27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 5
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 6 of 10




            G & G also seeks $2,200 in damages for trespass to chattel, as well as reasonable
 1

 2   attorney’s fees and costs.

 3      C. Eitel Factors
 4          The majority of the Eitel factors weigh in favor of entry of default judgment.
 5
                1. Prejudice to plaintiff
 6
            G & G would be prejudiced without entry of judgment because it would be left without
 7
     legal remedy. Curtis v. Illumination Arts, Inc., 33 F. Supp. 3d 1200, 1211 (W.D. Wash. 2014)
 8

 9   (“[P]rejudice exists where the plaintiff has no recourse for recovery other than default

10   judgment.”) (internal citations and quotations omitted). Here, G & G has no other means to

11   recover the licensing fee that it would have been owed under the terms of the sublicense
12   agreement. This factor therefore favors entry of default judgment.
13
                2. Substantive merits
14
            As explained above, the Court finds that G & G has established Mr. Montoya’s liability.
15
     The only remaining issue is the proper amount of damages.
16

17              3. Sufficiency of the complaint

18          As explained above, G & G’s Complaint sets forth sufficient specific facts that establish

19   a prima facie case of piracy under 47 U.S.C. § 605.
20
                4. Sum of money at stake
21
            The sum of money at stake likewise favors default judgment. G & G seeks damages in
22
     the total amount of $39,700 plus fees and costs. This amount is, in the opinion of the Court and
23
     given the circumstances of this case, approaching “excessive” compared to amounts requested in
24

25   other cases brought under Section 605. See, e.g., Joe Hand Promotions, Inc. v. Streshly, 655 F.

26   Supp. 2d 1136, 1136 (S.D. Cal. 2009) (finding proposed award of $100,875 for signal piracy
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 6
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 7 of 10




     “manifestly excessive under existing law”). This factor further favors entry of default of
 1

 2   judgment if the court awards less than the amount requested. J & J Sports Prods., Inc. v. Silva,

 3   No. C17-0681-MO, 2017 WL 5632659, at *4 (D. Or. Nov. 20, 2017)). For the reasons set forth
 4   below, the Court denies the total amount of damages requested by G & G. Accordingly, the
 5
     fourth Eitel factor also favors default judgment.
 6
                5. Possibility of a dispute concerning material facts
 7
            Next, the Court must consider the possibility of dispute as to any material facts. Here, G
 8

 9   & G has alleged facts that, if taken as true, are sufficient to establish a Section 605 violation. Mr.

10   Montoya has failed to appear in this case and has failed to present any evidence or argument to

11   the contrary. Because allegations of a well-pleaded complaint are taken as true after entry of
12   default judgment, there is no likelihood that any genuine issue of material fact exists. J & J
13
     Sports Prods., Inc. v. Machuca, No. C16-715-TLN-KJN, 2016 WL 5939750, at *5 (E.D. Cal.
14
     Oct. 13, 2016); Elektra Entm’t Grp. Inc. v. Crawford, 226 F.R.D. 388, 393 (C.D. Cal. 2005).
15
     Accordingly, this factor also favors default judgment.
16

17              6. Probability that default was due to excusable neglect

18          Finally, the Court finds low probability that Mr. Montoya’s default was due to excusable

19   neglect, given Defendant’s many opportunities to respond to filings in this matter and the length
20
     of time between the motion for default and this Order. Plaintiff has also provided a sworn
21
     affidavit to show that it properly served Mr. Montoya and Defendant has since failed to appear.
22
     When a defendant is properly served and fails to respond, courts find that default was not due to
23
     excusable neglect. Virgin Records Am., Inc. v. Cantos, No. CIV. 06CV915-L(CAB), 2008 WL
24

25   2326306, at *3 (S.D. Cal. June 3, 2008).

26              7. Policy favoring decisions on the merits
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 7
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 8 of 10




            This factor typically weighs against default judgment because cases “should be decided
 1

 2   upon their merits whenever reasonably possible.” Eitel, 782 F.2d at 1472. However, the Court

 3   finds that in instances where a defendant’s failure to appear makes a decision on the merits
 4   “impractical, if not impossible,” any preference for deciding cases on the merits “does not
 5
     preclude a court from granting default judgment.” PepsiCo, Inc. v. Cal. Security Cans, 238 F.
 6
     Supp. 2d 1172, 1177 (C.D. Cal. 2002).
 7
            In sum, the majority of the Eitel factors favor default judgment. Accordingly, the Court
 8

 9   GRANTS default judgment against Mr. Montoya on G & G’s Section 605 claim.

10      D. Damages

11          Having concluded that G & G is entitled to entry of default judgment against Mr.
12   Montoya, the Court will now address the question of relief. G & G requests $7,500 in statutory
13
     damages under 47 U.S.C. § 605(e)(3)(C)(i)(I)-(II), based on the loss of the $2,200 sublicensing
14
     fee. G & G also requests an award of enhanced damages in the sum of $30,000 pursuant to 47
15
     U.S.C. § 605(e)(3)(C)(ii). Even though Mr. Montoya failed to object to the amount of damages
16

17   requested, the Court maintains discretion in the amount of damages it awards to G & G.

18   Machuca, 2016 WL 5939750, at *5; J & J Sports Prods., Inc. v. Jurado, 2011 WL 6153605, at

19   *3 (E.D. Cal. Dec. 12, 2011). Here, based on Mr. Montoya’s alleged conduct, the Court
20
     concludes that damages should be awarded, but at a reduced sum.
21
            Plaintiffs alleging Section 605 claims may choose to seek either actual or statutory
22
     damages. See 47 U.S.C. § 605(e)(3)(C)(i)(I)-(II). For each violation, the statute provides for
23
     statutory damages of not less than $1,000 and not more than $10,000, as the court considers just.
24

25   Id. The statute also authorizes additional statutory damages of not more than $100,000 if the

26   court finds the violation was “committed willfully and for the purposes of direct or indirect
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 8
            Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 9 of 10




     commercial advantage or private financial gain.” 47 U.S.C. § 605(e)(3)(C)(ii). However, when
 1

 2   determining the amount of damages awarded for signal piracy, courts must be careful to not

 3   overcompensate distributors and must ensure that the statutory award remains proportional to the
 4   violation. Kingvision Pay-Per-View, Ltd. v. Backman, 102 F. Supp. 2d 1196, 1198 (N.D. Cal.
 5
     2000); see also Kingvision Pay–Per–View v. Lake Alice Bar, 168 F.3d 347, 350 (9th Cir. 2009)
 6
     (Encouraging entry of “a sanction that deters but does not destroy.”).
 7
            The Court finds G & G’s request for statutory damages in the amount of the $7,500 just
 8

 9   and appropriate, and therefore awards G & G statutory damages under 47 U.S.C. §

10   605(e)(3)(i)(II) in that amount. The Court also concludes that Mr. Montoya committed the

11   violation willfully and for the purposes of direct or indirect commercial advantage. See Dkt. #15
12   at ¶¶ 9-11 (describing willful and intentional acts necessary to unlawfully intercept and broadcast
13
     G & G’s programming). The $7,500 amount, greater than the licensing fee, is therefore
14
     appropriate. However, for the reasons set forth below, the Court declines to award the requested
15
     $30,000 in enhanced damages.
16

17          In determining willfulness of Section 605 violations, courts generally consider factors

18   such as “repeat violations, substantial unlawful monetary gains, significant actual damages to

19   plaintiff, advertising, cover charges, or charging premium menu and drink prices.” Silva, 2017
20
     WL 5632659, at *5 (quoting J & J Sports Prods. Inc. v. Miramontes, No. C10-2345-PHX-FJM,
21
     2011 WL 892350, at *2 (D. Ariz. Mar. 14, 2011)). G & G offers no evidence that Mr. Montoya
22
     has had repeat violations or significant evidence to support the other aggravating factors.
23
            In similar cases, where defendants have repeated violations but no other aggravating
24

25   factors, courts have declined to award $10,000. See, e.g., Joe Hand Promotions, Inc. v. Hetemi,

26   No. 1:16-CV-00473-CWD, 2017 WL 2457150, at *7 (D. Idaho June 6, 2017) (Awarding $5,000
27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 9
              Case 2:19-cv-00665-RSM Document 15 Filed 07/13/20 Page 10 of 10




     in additional damages for repeated violations by small establishment but no other aggravating
 1

 2   factors); Machuca, 2016 WL 5939750, at *6 (Awarding $5,000 in enhanced damages for two

 3   prior violations). Accordingly, the Court finds enhanced damages unwarranted in this case. G
 4   & G is therefore entitled to $7,500 in total statutory damages based on its claim under 47 U.S.C.
 5
     § 605.
 6
              The Court finds that damages for trespass to chattel are duplicative of the above award
 7
     and declines to add to the $7,500 figure.
 8

 9                                         IV.     CONCLUSION
10
              The Court, having reviewed the relevant briefing and the remainder of the record, finds
11
     adequate bases for default judgment. Accordingly, the Court hereby finds and ORDERS:
12
        1) Plaintiff G & G’s Motion for Default Judgment, Dkt. #12, is GRANTED. Plaintiff is
13
              awarded statutory damages in the amount of $7,500.
14

15      2) No later than 21 days from the date of this Order, G & G may file a supplemental motion

16            for attorney’s fees, limited to six (6) pages, and supported by documentary evidence
17            reflecting the amount of fees G & G seeks.
18
        3) This award amount shall accrue interest pursuant to 28 U.S.C. § 1961.
19

20            DATED this 13th day of July, 2020.

21

22

23
                                                   A
                                                   RICARDO S. MARTINEZ
24                                                 CHIEF UNITED STATES DISTRICT JUDGE

25

26

27
     ORDER GRANTING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT - 10
